NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

SHARP ELECTRONICS CORPORATION,
Appellant,

V.

JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.

2012-1299 -

Appeal from the Armed Services Board of C0ntract
Appeals in no. 57583, Administrative Judge John J.
Thrasher.

ON MOTION

ORDER

Upon consideration of Sharp Electr0nics Corporation’s
("Sharp") unopposed motion pursuant to Federa1 Circuit
Rule BO(a)(E) for leave to include in the appendix certain
briefs and memoranda in their entirety,

IT Is ORDERED THAT:
The motion is granted

SHARP ELECTRoNICS v. ARMY 2
FoR THE CQURT

1
 4 2012 /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Andrew Wib1e, Esq.
Nicholas K. Jabbour, Esq.
325 Fll.en
"”‘1$¢%‘%‘§?»€££'1'~.1§%%§€°“
JUN 1 4 2012
.|AN HORBA|.\'

CLERK